Notice of Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are found persuasive. The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.
Applicant argues that the cited references fail to teach or suggest a Z-axis mover that is disposed in a lower portion of the work tank to move the workpiece in a Z-axis direction that is a vertical direction. Primary reference Buhler teaches the Z drive 16 and Z drive 17 for moving the guide heads 4 and 5 and not for moving the workpiece as claimed. Examiner respectfully agrees. 
The claimed invention is wire electrical discharge machine comprising: a cutting wire stretched in parallel around a plurality of guide rollers and arranged in parallel, a work tank, a Z-axis mover that is disposed in a lower portion of the work tank, a pillar that extends upward from the Z-axis mover and has an upper end portion located above a highest level of a fluid level of the dielectric working fluid in the work tank, at least one adjuster that is installed downward from a portion of the pillar located above the highest level of the fluid level and is disposed above the highest level of the fluid level, and a suspender that is hung from the adjuster.
The closest prior art would be Buhler et al (US 5,854,459). Buhler teaches a cutting wire, a work tank, a Z-axis mover, a pillar that extends upward from the Z-axis mover, at least one adjuster, and a suspender that is hung from the adjuster. However, Buhler does not teach a cutting wire stretched in parallel around a plurality of guide rollers and arranged in parallel or a Z-axis mover that is disposed in a lower portion of the work tank.
The second closest prior would be Miyake et al (US 2016/0059338). Miyake teaches a cutting wire stretched in parallel around a plurality of guide rollers and arranged in parallel. However, Miyake does not teach a Z-axis mover that is disposed in a lower portion of the work tank.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761